PER CURIAM.
We agree with the appellant that the trial court erred in holding her in contempt for refusing to return certain personalty belonging to the husband without conducting an evidentiary hearing to determine her present ability to comply with the court's order. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985).
The order of contempt is reversed, and this cause is remanded for the trial court with directions to conduct the requisite evi-dentiary hearing.
Reversed and remanded with directions.